Citation Nr: 0308678	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty-one 
years, retiring in November 1968.  He died in February 2000, 
and the appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal as well as entitlement to accrued benefits on claims 
pending at the time of the veteran's death.  The Board first 
considered these issues in April 2001.  Entitlement to 
accrued benefits based on the claims of entitlement to 
service connection for hearing loss and hypertension was 
denied, but the issues set forth on the title page of this 
decision were remanded to the RO for additional development.  
The case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died on February [redacted], 2000, due to a self-
inflicted gunshot wound to the chest.

3.  The veteran was not treated for, or diagnosed as having, 
a psychiatric disability during active service or at any time 
during his life.

4.  The veteran was not service-connected for any 
disabilities at the time of his death, but was subsequently 
granted entitlement to service connection for the residuals 
of a gunshot wound to the right arm effective February 1, 
2000, which was assigned a noncompensable evaluation.

5.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

6.  The veteran did not have a total and permanent service-
connected disability at the time of his death nor did he die 
of a service-connected disability.


CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
contribute substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2002).

2.  Eligibility for Chapter 35 Survivors' and Dependents' 
Educational Assistance is not established.  38 U.S.C.A. 
§ 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
claimant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically and in detail in the 
Board's April 2001 remand as well as in a letter dated in 
October 2001; she was reminded of the need for evidence and 
of VA's ability to assist in obtaining evidence in a letter 
dated in July 2002, and was again advised of the need for 
specific evidence in a letter dated in October 2002.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the appellant was clearly notified of 
the evidence necessary to substantiate her claims and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence and affording her an 
opportunity to present testimony in support of her claims; 
there does not appear to be a need for a medical opinion 
regarding the possibility of depression being a cause of 
death because there are no records of any mental health care 
during the life of the veteran.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the appellant does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claims on appeal.  The appellant was afforded the 
opportunity to testify before an RO hearing officer and/or 
the Board, but she declined to do so.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).

The evidence of record reveals that the veteran served  
honorably for over twenty-one years in the United States 
Army and was discharged in November of 1968.  He received 
the Purple Heart for a gunshot wound to the right arm.  The 
veteran's service medical records do not contain any 
complaints of or treatment for a psychiatric disorder. 

In December 1999, the veteran filed an application for 
compensation benefits, asserting that he had hearing loss 
and hypertension as a result of his period of active 
service.  In February 2000, he amended his claim to add 
entitlement to service connection for the residuals of a 
gunshot wound to the right arm.  During the veteran's life, 
he did not submit a claim of entitlement to service 
connection for a psychiatric disorder.  On February [redacted], 
2000, the veteran died of a self-inflicted gunshot wound to 
the chest.

In March 2000, the appellant, the veteran's surviving 
spouse, filed an application for compensation benefits, 
asserting that the veteran's death was a result of 
depression he developed after his retirement from the 
workforce.  She stated in her VA Form 9 filed in May 2000 
that the veteran began thinking of his war experiences in 
Korea and isolating himself following his retirement from 
the workforce.  In July 2002, the appellant stated that she 
believed the veteran had been hospitalized at the Bryan 
Whitfield Memorial Hospital in March 1999 for depression, 
that the veteran did not participate in any VA treatment, 
and that in hindsight she believed there were a number of 
things the veteran said that she should have interpreted as 
signs of depression.

Private treatment records dated in 1999 and 2000 were 
obtained from Bryan Whitfield Memorial Hospital.  These 
records predominantly show treatment for chronic obstructive 
pulmonary disease, congestive heart failure, and insomnia.  
More importantly, they make no mention of psychiatric 
symptoms.

At the time of the veteran's death, he did not have a 
service-connected disability.  In a January 2003 rating 
decision, however, service connection was granted for the 
residuals of a gunshot wound to the right arm.  A 
noncompensable evaluation was assigned for that disability 
effective February 1, 2000.

Given the evidence as outlined above, the Board finds that 
the veteran's service-connected gunshot wound to the right 
arm was not the principal or a contributory cause of the 
veteran's death.  The Board also finds that a psychiatric 
disability which may have precipitated the veteran's taking 
of his own life can not be considered as having been incurred 
in or aggravated by service, since there is no suggestion of 
any psychiatric impairment prior to the veteran's death.  
Thus, a psychiatric disorder, including depression, is not 
deemed to be a service-connected disability.  Accordingly, 
the death of the veteran is not considered to have been due 
to a service-connected disability, either principally or 
contributorily, and the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.

Dependents' educational assistance under 38 U.S.C. Chapter 35 
shall be granted to the child, spouse, or surviving spouse of 
a veteran or serviceperson when the basic eligibility 
requirements are met.  Basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent, total service-connected disability at the time of 
death; or (3) a permanent, total service-connected disability 
was in existence at the date of the veteran's death; or (4) 
died as a result of a service-connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than ninety 
days, has been listed by the Secretary concerned as missing 
in action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.

Considering the totality of the record, the eligibility 
requirements for dependent's educational assistance clearly 
are not met in this case.  The veteran did not have a 
permanent and total service-connected disability at the time 
of his death nor did he die as a result of a service-
connected disability.  Consequently, the Board finds that the 
application for dependent's educational assistance must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependent's educational benefits is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

